Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment to Claim 1 necessitates a new grounds of rejection presented below. As such, Applicant’s arguments regarding the previous grounds of rejection are moot. 

	Examiner notes, Applicant’s amendment to the claims to overcome the 112(b) rejection on record are not sufficient to overcome the indefiniteness presented. The rejection under 112(b) is maintained and further discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Furthermore, the claim has been amended to recite “thin-walled lines ring-shaped structures”. This is not idiomatic language and is wholly unclear. The limitation is indefinite as it is not possible to ascertain what Applicant intends to structurally limit by use of this non-idiomatic language. Applicant is advised that as the claim is directed to a structural device, the limitations set forth therein should be clearly defined by their structure in a definite manner readily interpretable by a skilled artisan. At the present time, it would be unclear to any skilled artisan what is intended by “thin-walled lines ring-shaped structures”. Additionally, it is unclear how Applicant intends the use of “structures” in view of the instant disclosure. Element 17 is the closest approximation Examiner can ascertain to the claimed “thin-walled lines ring-shaped structures” however, as clearly presented in disclosure (Fig. 4 for example) there is a single structure which is ring-shaped. There are not a plurality of structures as presently set forth. Examiner believes Applicant relies on Fig. 3 of the instant disclosure to present “structures” however, the two elements 17 in Fig. 3 are a cross-sectional view of the single ring-shaped structure and are not separate and discrete elements, nor are they each ring-shaped. Revision of the limitation is required to clarify the scope of the “structures”. Examiner applies an interpretation on record that a single, ring-shaped structure is present. Applicant is advised to remove extraneous language from the limitation so as to read “a ring-shaped structure” as the term “thin walled line” will not be given any patentable weight in view of the relative nature of the term and lack of sufficient 

Claim 1 also recites “providing in the bottom plates by forming the bottom plates thin in a line shape”. It is unclear what is intended by this limitation. As the metes and bounds are wholly unclear by the lack of idiomatic language used therein, Examiner interprets the limitation as a product-by-process step in view of “by forming” language such that the process step imparts no additional structure on the claim. 

Claim 1 also recites “the bottom surface electrodes are provided further outside than the thin-walled lines”. Use of the term “thin-walled lines” is indefinite as it is unclear what feature is being recalled as the claim as been amended to recite ring-shaped structures relating to “thin-walled lines”. Furthermore, as the thin-walled line are not structural features but descriptors of a previously recited feature, it is unclear what is intended by “provided further outside”. There is no reference by which the electrodes are “further outside” than the lines. It is unclear what reference point Applicant intends to rely upon with this spatial relationship. Revision is required.

Regarding Claim 3, the claim was previously rejected for not including a proper article identifier before the term “connecting portion”. Applicant has failed to address this argument or amend the claim. The rejection is maintained on these grounds. The claim also recites “the pair of resilient arms” which is indefinite as it is unclear if Applicant refers to the resilient arm of Claim 2 or the newly introduced resilient arms of Claim 3. 



Examiner notes, the claims are expressed using extraneous and unnecessary and/or non-idiomatic language. Applicant is advised to review the claims and amend all claims to provide clarity of record by clearly setting forth the desired structural features of the battery block in a definite manner. 

All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160049626 by Yasui et al (hereinafter Yasui) in view of US 20150380700 by Hasegawa et al (hereinafter Hasegawa). 

Regarding Claim 1, Yasui discloses a battery block comprising a plurality of cylindrical batteries aligned with opposing charge ends (Fig. 1, 3 teaching the claimed “a plurality of cylindrical batteries of each of which the two ends are formed as positive and negative electrodes”) between lead plates corresponding to positive and negative ends thereof (11, 12 Fig. 4 teaching the claimed “and lead plates which are connected to the electrodes of the cylindrical batteries”). The batteries are provided in cans having exhaust valves and bottom surface electrodes on a bottom plate thereof (Fig. 4, 5 teaching the claimed “wherein the cylindrical batteries are provided with battery cans having exhaust valves and 

However, Hasegawa discloses a cylindrical battery module comprising exhaust valves wherein the exhaust valve may be formed within the positive or negative end of each battery (Fig. 2 v. Fig. 10). Hasegawa discloses advantages associated with use of the exhaust valves in the negative end (bottom) of each battery include prevention of intervening with fuse function when the exhaust valves are enacted ([0052]-[0053]). Hasegawa makes clear that placement of the valves on either the positive or negative ends would be viable and obvious to a skilled artisan ([0052]-[0053]). 

As such, a skilled artisan would be motivated to include Yasui’s exhaust valves in either the positive or negative end of the battery cans, as taught by Hasegawa, to prevent intervening with fuse functionality of the battery. 

In combination, the exhaust valve being placed at the positive end of each battery reads on the claimed “ring-shaped structure provided in the bottom plates by forming the bottom plates thin in a line shape, the thin-walled lines ring-shaped being configured to break at a threshold pressure are provided in the bottom plates”. 

Modified Yasui discloses when using the exhaust valves on the bottom side of each battery, the bottom surface electrodes are disposed annularly about the valve farther from the center of the 

An annular part which surrounds the exhaust valve ring-shaped structure includes both a through hole (center hole indicated by 23 Fig. 5 of Yasui teaching the claimed “and the one of the lead plates connected to each of the bottom surface electrodes has a through hole of an internal shape through which each of the exhaust valves which separates from the bottom plates, passes, provided in a position facing each of the exhaust valves”) and a slit which extends about the through-hole and the ring-shaped structure (exterior perimeter indent about feature 22 Fig. 5 Yasui teaching the claimed “and a slit partially surrounding an outside of the through hole”).  
 
Regarding Claim 2, modified Yasui discloses an elastic annual piece (22 Fig. 5). As the term “resilient arm” is not defined in the disclosure or a known term in the art, the structural requirements thereof are not defined. The annual piece is connected to the lead plates and bottom electrodes thereby reading on the claimed “wherein, the one of the lead plates connected to each of the bottom surface electrodes, is connected to each of the bottom surface electrodes through a resilient arm of which one end is connected to main body portion of the one of the lead plates”. The annular piece is between the through hole and the slit as defined in Claim 1 above, teaching the claimed “and the resilient arm has an arch shape which is elongated along an inner edge of the through hole”.  
 
Regarding Claim 3, in view of the 112(b) rejection of Claim 3 above, the use of the plurality of resilient arms is interpreted such that two total resilient arms are required by the claim. As presented, 
 
Regarding Claim 4, modified Yasui discloses each battery can has an insulating tube disposed about a peripheral edge of the plates (Yasui 74, 75 Fig. 9 teaching the claimed “wherein, a cylindrical portion of each of the battery cans and a peripheral edge of each of the bottom plates are covered with an insulation tube”) such that each of the electrodes is disposed between the ring-shaped structures and the insulating tubes in a cross-sectional direction (Fig. 9 teaching the claimed “each of the bottom surface electrodes is disposed between the insulation tube and each of the thin-walled lines”). 
 
Regarding Claim 5, the claim is presented as a product-by-process limitation by use of “ultrasonic-welding”. Yasui discloses the use of welding ([0028]) which would necessarily result in the same structural device as “ultrasonic” welding as set forth in Claim 5. Product-by-process claims being defined by their resulting structure require no more than a structurally indistinct device to read on the process steps. As modified Yasui’s welded plates would be structurally indistinct, Yasui reads on the claimed “wherein, the one of the lead plates is connected to each of the bottom surface electrodes by 
 
Regarding Claim 6, modified Yasui discloses the safety valve includes a tab as the ring-shaped structures do not fully emcompass a circle (Yasui Fig. 5). The tab is physically affixed thereby being structurally indistinct from the claimed “welded” requirement, reading on the claimed “wherein, an inner tab which is connected to an electrode plate housed in each of the battery cans, is welded to an inner surface of each of the exhaust valves”). As exhaust gas releasing breaks the tab, and it is defined as a “thin” part relative to the other features, it is the Office’s position the tab reads on the claimed “the inner tab is a metal plate thinner than each of the bottom plates from which each of the exhaust valves separates in a state of a broken valve” (Yasui [0051]).  
 
Regarding Claim 9, modified Yasui discloses each battery is a nonaqueous secondary battery (Yasui [0029] and [0030] teaching the claimed “wherein, each of the cylindrical batteries is a nonaqueous secondary battery”).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Hasegawa as applied to claim 1 above, and further in view of US 20120164545 by van Rensburg et al (hereinafter van Rensburg).

Regarding Claim 7, modified Yasui discloses the limitations of Claim 1 and additionally discloses use of aluminum, copper, nickel, iron or an alloy thereof for forming the plates (Yasui [0041] teaching the claimed “the metal plate is made of any one of aluminum, copper, nickel, iron, or an alloy of these metals”) but fails to expressly disclose the thickness thereof. 

However, a skilled artisan would appreciate the thickness of the lead plates to be a result effective variable in that increased thickness would result in increased conductivity whereas decreased thickness would result in overall device weight decrease and reduced material cost. As such, absent a showing from Applicant, it would be obvious to optimize the thickness of said lead plates, requiring no more than routine experimentation to arrive at the claimed range, thereby rendering obvious the claimed “wherein, the one of the lead plates connected to each of the bottom surface electrodes, in a metal plate having a thickness of 100 .mu.m or more to 500 .mu.m or less”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Furthermore, van Rensburg teaches a battery module comprising opposing charge lead plates wherein said plates may be approximately 250-500 microns in thickness ([0108]) thereby providing a showing to a skilled artisan that use of plates within the claimed range result in a viable, operable device.   
 
Regarding Claim 8, modified Yasui discloses a current collecting plate (20 Fig. 3 teaching the claimed “wherein, a current collecting plate is connected to the one of the lead plates connected to each of the bottom surface electrodes”) having a thickness between 1-2 mm ([0040]) such a value being greater than the optimized thickness rendered obvious by modified Yasui regarding the lead plates, .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721